FILED
                           NOT FOR PUBLICATION                              FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KELLY GENE PARANTEAU,                            No. 10-35609

              Petitioner - Appellant,            D.C. No. 4:10-cv-00018-SEH-
                                                 RKS
  v.

LEROY KIRKEGARD and ATTORNEY                     MEMORANDUM *
GENERAL OF THE STATE OF
MONTANA,

              Respondents - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted February 6, 2013 **
                               Seattle, Washington

Before: FISHER, GOULD, and PAEZ, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Montana state prisoner Kelly Gene Paranteau appeals the district court’s

summary denial of his 28 U.S.C. § 2254 petition. We have jurisdiction under 28

U.S.C. §§ 1291 and 2253, and we affirm.

1.    The Montana Supreme Court's decision that Paranteau did not suffer a

violation of his speedy trial right was not contrary to or an unreasonable

application of Barker v. Wingo, 407 U.S. 514 (1972). 28 U.S.C. § 2254(d)(1). Nor

was the Montana Supreme Court’s decision based on an unreasonable

determination of the facts in light of the evidence showing that Paranteau’s counsel

took actions inconsistent with Paranteau’s desire for a speedy trial. 28 U.S.C.

§ 2254(d)(2).

2.    The state court's admission of Paranteau’s statements to law enforcement

was not contrary to or an unreasonable application of Supreme Court precedent.

See Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973) (considering the totality

of the circumstances to determine the voluntariness of a confession). The state

court found that the offers of leniency were contingent, not guarantees, and that

Paranteau was not so overcome by the effects of methamphetamine that he was

unable to comprehend his circumstances or understand the Miranda warnings.

Paranteau did not challenge these factual findings in his habeas petition, and they

are presumptively correct. 28 U.S.C. § 2254(e).


                                          2
3.    The Montana Supreme Court's decision not to remand for retroactive

application of State v. Goetz, 191 P.3d 489 (Mont. 2008), was not contrary to or an

unreasonable application of Teague v. Lane, 489 U.S. 288 (1989). Teague does

not concern retroactivity of newly decided state court cases or newly recognized

state constitutional rights. Moreover, the Montana Supreme Court’s decision rests

on Montana law and therefore does not present a cognizable federal claim. See

Estelle v. McGuire, 502 U.S. 62, 67 (1991) (noting that “federal habeas corpus

relief does not lie for errors of state law”) (quoting Lewis v. Jeffers, 497 U.S. 764,

780 (1990))).

4.    The district court did not abuse its discretion in summarily denying

Paranteau’s habeas petition pursuant to Rule 4 of the Rules Governing Section

2254 cases. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).

      AFFIRMED.




                                           3